IN THE SUPREME COURT OF THE STATE OF DELAWARE

RICHARD SPIVEY and                    §
JERRY BROOKS-SPIVEY,                  §     No. 371, 2017
                                      §
      Plaintiffs Below,               §     Court Below:
      Appellants,                     §
                                      §     Superior Court of the
            v.                        §     State of Delaware
                                      §
USAA CASUALTY INSURANCE               §     C.A. No. NC15C-10-200
COMPANY,                              §
                                      §
      Defendant Below,                §
      Appellee.                       §

                             Submitted: April 18, 2018
                             Decided: April 19, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                    ORDER

        This 19th day of April 2018, the Court, having considered this matter on the

briefs of the parties and the record below, has concluded that the same should be

affirmed on the basis of and for the reasons assigned by the Superior Court in its

Letter Opinion dated August 15, 2017.

        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice